Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 1 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 2 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 3 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 4 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 5 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 6 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 7 of 8
Case 18-14970-JDW   Doc 28   Filed 04/15/19 Entered 04/15/19 10:45:42   Desc Main
                             Document     Page 8 of 8
